EXHIBIT 10.4


Form of Guaranty and Pledge Agreement, dated as of November 19, 2007, entered
into by iDNA, Inc. in favor of Silar Advisors, L.P.

1

--------------------------------------------------------------------------------



GUARANTY AND PLEDGE AGREEMENT


THIS GUARANTY AND PLEDGE AGREEMENT, dated as of November 19, 2007 (as amended,
supplemented and otherwise modified from time to time, this “Guaranty”), is made
by and between iDNA, Inc., a corporation organized under the laws of the State
of Delaware (together with its successors and assigns, “Guarantor”) and Silar
Advisors, L.P. (together with its successors and assigns, “Silar”), in its
capacity as Agent under the Master Loan Agreement (each as hereinafter defined).
 
RECITALS


A. Pursuant to the Master Loan and Security Agreement, dated as of even date
herewith (as amended, supplemented or otherwise modified from time to time, the
“Master Loan Agreement”), among iDNA Cinemas Holdings Inc., a corporation
organized under the laws of the State of Delaware (together with its successors
and assigns, the “Borrower”), Silar, and such other Persons as may be named
therein as “Lenders” (Silar and such other Persons, as “Lenders” under the
Master Loan Agreement, are hereinafter referred to as “Lenders”) and Silar as
administrative, payment and collateral agent for itself, as a Lender and for the
other Lenders (in such capacities and including its successors and assigns,
“Agent”), Borrower has agreed to pledge to Agent, on behalf of itself and the
Lenders under the Master Loan Agreement, certain securities subject to the
conditions set forth therein.
 
B. As of the date hereof, Guarantor owns all of the outstanding common stock of
the Borrower and will derive a substantial direct and indirect benefit from the
loan to be made to the Borrower pursuant to the Master Loan Agreement. To induce
Silar to enter into the Master Loan Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor has agreed (subject to certain limitations) to pledge and grant to
Agent, on behalf of itself and the Lenders under the Master Loan Agreement, a
security interest in the Pledged Collateral (as defined herein).
 
C. It is a condition precedent to the obligation of the Lenders to make the loan
to the Borrower under the Master Loan Agreement that Guarantor shall have
executed and delivered to Agent this Guaranty.
 
NOW, THEREFORE, for good and valuable consideration, receipt of which by the
parties hereto is hereby acknowledged, the parties hereto hereby agree as
follows:
 
2

--------------------------------------------------------------------------------



1. Defined Terms.
 
(a) Unless otherwise defined herein, terms defined in the Master Loan Agreement
and used herein shall have the respective meanings given to them in the Master
Loan Agreement.


“Borrower Obligations” shall mean the Obligations, as defined in the Master Loan
Agreement.
 
“Company” means Angelika Film Centers LLC, a limited liability company organized
under the laws of the State of Delaware.
 
“Company LLC Agreement” means that certain Limited Liability Company Agreement
dated as of August 27, 1996, between Angelika Cinemas, Inc. (“Angelika”) and
Sutton Hill Associates (“Sutton Hill”) with respect to Company, as the same has
been or hereafter may be amended, restated, supplemented or otherwise modified.
 
“Excluded Contract” means any Contract that, by its terms or applicable law, is
not assignable.
 
“Excluded Contract Right” means any right under any Contract that, pursuant to
the terms of such Contract, may not be assigned.
 
“Excluded Property” means, collectively, (a) any and all shares of capital stock
and other equity interests issued by any of Campus Group Companies, Inc.,
Audience Response Systems, Inc., Multi-Video Services, Inc., Interactive
Conferencing Network, Inc. and Option Technologies Interactive, LLP (or any
predecessor or successor to any of such corporations and other entities), (b)
any and all Excluded Contracts and Excluded Contract Rights, (c) all products
and proceeds of or from any of the foregoing, and (d) any and all books and
records related to any of the foregoing.
 
“Expiration Date” shall have the meaning set forth in Section 2(d) hereof.
 
“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof), or any other arrangement pursuant to which title to the property is
retained by or vested in some other Person for security purposes.
 
“NCI” shall mean National Cinemas, Inc., a corporation organized under the laws
of the State of Delaware.
 
“Obligations” shall mean the obligations and liabilities of the Borrower and
Guarantor to Agent and the Lenders (including, without limitation, the
obligations whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred) that may arise under, or out of or
in connection with the Master Loan Agreement, this Guaranty or any other Loan
Documents, whether on account of covenants, interest, principal, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all reasonable fees and disbursements of counsel to Agent that are required to
be paid by the Borrower or Guarantor pursuant to the terms of the Master Loan
Agreement or this Guaranty, respectively).
 
3

--------------------------------------------------------------------------------



“Pledged Collateral” shall have the meaning assigned thereto in Section 3(a)
hereof.
 
“Pledged Shares” shall mean all of the common stock of the Borrower owned on the
date hereof and hereafter acquired by Guarantor from time to time.
 
“Permitted Liens” shall mean all (a) Liens created pursuant to the terms of the
Loan Documents or otherwise arising in favor of Agent, for the benefit of itself
and the Lenders, (b) Liens imposed by law for taxes, assessments or charges of
any Governmental Authority for claims not yet due or that are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained by Guarantor in
accordance with GAAP, (c) (i) statutory Liens of landlords and of carriers,
warehousemen, mechanics, workmen, repairmen and/or materialmen, (ii) other Liens
imposed by law or that arise by operation of law in the ordinary course of
business from the date of creation thereof, in each case only for amounts not
yet due or that are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained by Guarantor in accordance with GAAP, (iii) zoning, building
codes and other land use laws regulating the use or occupancy of Guarantor’s
real property or the activities conducted thereon that are imposed by any
Governmental Authority having jurisdiction over such real property and that are
not violated by the current use or occupancy of such real property or the
operation of Guarantor’s business thereon; and (iv) easements, covenants,
conditions, restrictions and other similar matters of record affecting title to
such real property that do not or would not materially impair the use or
occupancy of such real property in the operation of the business conducted
thereon, (d) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) to secure the
performance of tenders, bids, leases, contracts (other than for the repayment of
Indebtedness), statutory obligations and other similar obligations, and (e)
deposits and bonds provided under any lease.
 
“Recourse Limit” shall have the meaning assigned thereto in Section 2(f) hereof.
 
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York at the relevant time; provided, that if, by reason of mandatory provisions
of law, the validity or perfection of Agent’s security interest in any item of
Pledged Collateral or the effect of perfection or non-perfection of the security
interest in any item of Pledged Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such validity or perfection or effect of
perfection or non-perfection.
 
4

--------------------------------------------------------------------------------



(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty, and section and paragraph references
are to this Guaranty unless otherwise specified.
 
(c)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.


2. Guaranty.


(a)  Guarantor hereby, unconditionally and irrevocably guarantees to Agent the
prompt and complete payment and performance by Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Borrower Obligations,
subject to the limitation set forth in Section 2(f) hereof.


(b)  Guarantor further agrees to pay any and all reasonable expenses (including,
without limitation, all reasonable fees and disbursements of counsel) that may
be paid or incurred by Agent in enforcing any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, Guarantor under this Guaranty unless, and to
the extent, Guarantor is the prevailing party in any dispute, claim or action
relating thereto. This Guaranty shall remain in full force and effect until the
Obligations are paid in full, notwithstanding that from time to time prior
thereto Borrower may be free from any Obligations.


(c) Guarantor agrees that the Obligations may at any time and from time to time
exceed the Recourse Limit without impairing this Guaranty or affecting the
rights and remedies of Agent hereunder.


(d)  No payment or payments made by Borrower, Guarantor, any other guarantor or
any other Person or received or collected by Agent from Borrower, Guarantor, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of Guarantor hereunder except to the
extent of the reduction of the Obligations as a consequence thereof. Guarantor
shall remain liable for the Obligations until the date the Obligations are
satisfied and paid in full (such date, the “Expiration Date”).


(e) Guarantor agrees that whenever, at any time, or from time to time, it shall
make any payment to Agent on account of Guarantor’s liability hereunder, it will
notify Agent in writing that such payment is made under this Guaranty for such
purpose, but the failure of Guarantor to provide such notice shall not impair
the effectiveness of such payment to reduce the Obligations.

5

--------------------------------------------------------------------------------




(f) Guarantor’s liability hereunder on any date of determination shall not
exceed an amount (the “Recourse Limit”) equal to the excess (if any) of (x) the
product of (i) ten percent (10%) and (ii) the amount by which the Loan Amount
exceeds (y) the aggregate amount of all payments previously made by Guarantor in
respect of the Borrower Obligations on or at any time prior to such date of
determination pursuant to the terms of this Guaranty and, in no event, shall
there be included as a reduction of the Recourse Limit any voluntary capital
contribution to the Borrower made on or prior to such date. Notwithstanding the
foregoing, such Recourse Limit shall not (i) constitute a waiver, release or
impairment of any obligation evidenced or secured by the Loan Documents; (ii)
impair the right of Agent to name Guarantor or the Borrower as a party or
defendant in any action or suit for judicial foreclosure and sale under the Loan
Documents; (iii) impair the right of Agent to obtain the appointment of a
receiver; (iv) impair the right of Agent to bring suit (and seek a money
judgment therein) with respect to breach of contract, tort, fraud or intentional
misrepresentation by Guarantor or the Borrower or any other Person in connection
with the Loan Documents; (v) impair the right of Agent to obtain payments on the
Pledged Collateral received by Guarantor or the Borrower after the occurrence
and during the continuation of an Event of Default; (vi) impair the right of
Agent to bring suit (and seek a money judgment therein) with respect to any
misappropriation by Guarantor or the Borrower of payments collected in advance
with respect to the Pledged Collateral; (vii) impair the right of Agent to apply
for losses arising out of any willful misconduct or fraud by Guarantor or the
Borrower or any of their agents or employees; or (viii) impair the right of
Agent to receive from Guarantor all losses, costs and expenses actually incurred
by Agent and Lender as the result of a breach by Guarantor of its
representations, warranties or covenants under this Guaranty.


3. Pledge of Collateral.


(a) Pledged Collateral. As collateral security for the prompt satisfaction and
performance of the Obligations, Guarantor hereby pledges, collaterally assigns
and hypothecates to Agent, and hereby grants to Agent, for the benefit of itself
as a Lender and the other Lenders, a lien on and first priority security
interest in, all of Guarantor’s right, title and interest in, to and under the
following, whether now owned by Guarantor or hereafter acquired and whether now
existing or hereafter coming into existence and wherever located (all being
collectively referred to herein as the “Pledged Collateral”), excepting, in each
case, any of the following that constitute Excluded Contracts, Excluded Contract
Rights or Excluded Property:


(i) the Pledged Shares, including, without limitation, (A) all rights of
Guarantor to receive moneys due but unpaid or to become due thereunder or in
respect thereof (including, without limitation, but only upon the occurrence and
during the continuation of an Event of Default, all dividends and other
distributions thereon) and all property received in substitution or exchange,
redemption or repurchase therefore, (B) all of Guarantor’s rights, powers and
privileges with respect to the Pledged Shares, (C) all rights of Guarantor to
property of Borrower, (D) all rights of Guarantor to receive proceeds of any
insurance, bond, indemnity, warranty or guaranty with respect to Borrower, and
(E) all proceeds, payments, income and profits of the foregoing;

6

--------------------------------------------------------------------------------



(ii) all Accounts, accounts receivable, contract rights for monies due or to
become due to Guarantor, and chattel paper, regardless of whether or not they
constitute proceeds of other Collateral;


(iii) all obligations for monies due or to become due to Guarantor or owing to
Guarantor of every kind and nature, and all choses in action;


(iv) all Securities (whether or not certificated);


(v) all Equipment;


(vi) all Inventory;


(vii) all Goods;


(viii) all Fixtures, furniture and furnishings;


(ix) all trademarks, trade names, logos, designs, patents, copyrights,
applications for any of the foregoing, know-how, computer software (including,
without limitation, source and object codes), customer lists and other
intellectual property of any type or nature whatsoever;


(x) all books and records relating to any of the foregoing, including, without
in any way limiting the generality of the foregoing, those relating to its
accounts; and


(xi) to the extent not included in the foregoing, all proceeds, products,
offspring, rents, revenues, issues, profits, royalties, income, benefits,
accessions, additions, substitutions and replacements of and to any and all of
the foregoing;


provided, however, that the Pledged Collateral shall not include any Excluded
Property.
 
Capitalized terms used in this Section 3(a) but not defined in this Guaranty or
the Master Loan Agreement shall have the respective meanings given to such terms
in the UCC.
 
(b)  Later Acquired Shares, Stock Dividends, Options or Adjustments. Until the
Expiration Date, Guarantor shall deliver (and irrevocably instructs Borrower to
deliver) to or upon the order of Agent any and all additional shares of stock or
any other property of any kind distributable on or by reason of the Pledged
Shares, whether in the form of or by way of stock dividends, warrants, total or
partial liquidation, conversion, prepayments, redemptions or otherwise,
including, but not limited to, cash dividends (but only upon the occurrence and
continuation of an Event of Default) or cash interest payments, as the case may
be. If any additional shares of capital stock or instruments, or of property, in
which a security interest can only be perfected by possession by Agent, which
are distributable on or by reason of the Pledged Collateral, shall not be
delivered to or be under the control of Agent, Guarantor shall forthwith
transfer and deliver, or cause to be transferred and delivered, such property to
or upon the order of Agent as Pledged Collateral hereunder.

7

--------------------------------------------------------------------------------




(c)  Delivery of Share Certificates and Powers of Attorney. Simultaneously with
the delivery of this Guaranty, Guarantor is delivering to or upon the order of
Agent all certificated securities (including, without limitation, certificated
instruments and stock certificates) representing the Pledged Shares, together
with stock powers duly executed in blank by Guarantor and the registration book
maintained by Borrower with respect to the Pledged Shares. Guarantor shall
promptly deliver to Agent, or cause Borrower to deliver directly to Agent, (i)
share certificates or other instruments representing any Pledged Shares acquired
or received by Guarantor after the date of this Guaranty and (ii) a stock power
duly executed in blank by Guarantor. If at any time Agent notifies Guarantor
that it requires additional stock powers endorsed in blank, Guarantor shall
promptly execute in blank and deliver the requested power(s) to Agent.


(d) Power of Attorney, Irrevocable Proxy.


(i) Guarantor hereby constitutes and irrevocably appoints Agent, with full power
of substitution and revocation, as Guarantor’s true and lawful attorney-in-fact,
with the power, to the full extent permitted by law, upon the occurrence and
during the continuation of an Event of Default and in accordance with applicable
law, to affix to any documents representing the Pledged Shares the stock or bond
powers delivered with respect thereto, and to transfer or cause the transfer of
the Pledged Shares, or any part thereof, on the books of Borrower, to the name
of Agent and to exercise with respect to the Pledged Shares all the rights,
powers, privileges and remedies of an owner. The power of attorney granted
pursuant to this Guaranty and all authority hereby conferred are granted and
conferred solely to protect Agent’s interest in the Pledged Shares and shall not
impose any duty upon Agent to exercise any power. This power of attorney shall
be irrevocable as one coupled with an interest until the Expiration Date.


(ii) As of the date hereof, Guarantor hereby constitutes and irrevocably
appoints Agent, with full power of substitution and revocation, as Guarantor’s
true and lawful attorney-in-fact, with the power, to the full extent permitted
by law, upon the occurrence and during the continuation of an Event of Default
and in accordance with applicable law, to vote as proxy the Pledged Shares at a
meeting, or to express consent or dissent to corporate action in writing without
a meeting. This proxy shall be irrevocable as one coupled with an interest and
shall be valid until the Expiration Date.


(e)  Dividends. Guarantor agrees that, without the prior written consent of
Agent, Guarantor shall not, following the occurrence and during the continuation
of an Event of Default, cause Borrower to declare or make payment of (i) any
dividend or other distribution on any shares of its capital stock or (ii) any
payment on account of the purchase, redemption, retirement or acquisition of any
shares of its capital stock or any option, warrant or other right to acquire
shares of its capital stock.

8

--------------------------------------------------------------------------------




4. Representations and Warranties of Guarantor. Guarantor hereby represents and
warrants that:


(a)  It is duly organized and validly existing in good standing under the laws
of the State of Delaware and is duly qualified to do business and is in good
standing in every other jurisdiction as to which the nature of the business
conducted by it makes such qualification necessary, except where the failure to
be so qualified would reasonably be expected to have a Material Adverse Effect
on Guarantor. The organizational number of Guarantor is 2556266.


(b)  It has the full power, authority and legal right to execute and deliver
this Guaranty and perform its obligations hereunder. This Guaranty has been duly
authorized, executed and delivered by it, has not been amended, supplemented or
otherwise modified, is in full force and effect and is the legal, valid and
binding obligation of Guarantor, enforceable against it in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors generally and to the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law).


(c)  Neither the execution and delivery of this Guaranty nor the consummation by
Guarantor of the transactions contemplated herein to be consummated by Guarantor
will conflict with or result in a breach of, or constitute a default under,
Guarantor’s charter or by-laws or any agreement or instrument to which Guarantor
is a party or by which Guarantor or its property is bound, or (except for the
liens created pursuant to this Guaranty or the other the Loan Documents) result
in the creation or imposition of any lien or encumbrance upon Guarantor’s
revenues or assets. Neither the execution and delivery of this Guaranty nor the
consummation by Guarantor of the transactions contemplated herein to be
consummated by Guarantor requires any consent to be obtained by Guarantor under
any applicable law or regulation applicable to Guarantor, any order, writ,
injunction or decree of any court or governmental authority or agency binding
upon Guarantor or any agreement or instrument to which Guarantor is a party or
by which Guarantor or its property is bound (other than (i) such consents as
have heretofore been obtained, given or made, (ii) such filings as may be
required in connection with the perfection of Agent’s security interest and
(iii) such filings and consents as may be necessary to comply with applicable
federal and state securities laws and such other laws as may be applicable to
the performance of Guarantor’s obligations hereunder).


(d) It has received and reviewed copies of the Loan Documents.


(e)  There is no action, suit or proceeding at law or in equity by or before any
governmental authority, arbitral tribunal or other body now pending, or to the
best of Guarantor’s knowledge, threatened against or affecting Guarantor or its
property or the Pledged Collateral that would reasonably be expected to have a
Material Adverse Effect on Guarantor.

9

--------------------------------------------------------------------------------



(f)  No authorizations, approvals or consents of, and no filings or
registrations with, any governmental authority are necessary to be obtained or
made by Guarantor for its execution and delivery of this Guaranty or its
performance of its obligations hereunder, except for the filings of the UCC-1
financing statements (“UCC-1s”) referred to in Section 4(g) hereof and such
filings and consents as may be necessary to comply with applicable federal and
state securities laws and such other laws as may be applicable to the
performance of Guarantor’s obligations hereunder.


(g)  Upon the filing of an appropriate UCC-1 in the office of the Secretary of
State of the State of Delaware, the pledge and security interest created
hereunder in Guarantor’s right, title and interest in and to the Pledged
Collateral in favor of Agent constitutes a first priority pledge (subject to
Permitted Liens) of and security interest in and to all of Guarantor’s right,
title and interest in and to the Pledged Collateral (inclusive of the Pledged
Shares) in which a security interest therein may be perfected by such filing.


(h)  It is the sole owner of the Pledged Shares pledged under Section 3 hereof
free and clear of all claims, mortgages, pledges, liens, security interests and
other encumbrances of any nature whatsoever (and no right or option to acquire
the same exists in favor of any other Person), except for Permitted Liens, and
(except to Agent or Lenders hereunder) Guarantor agrees that it will not
encumber or grant any security interest in or with respect to the Pledged
Collateral or permit any of the foregoing, other than Permitted Liens.


(i)  In pledging the Pledged Collateral, Guarantor does not have any actual
intent to hinder, delay or defraud any entity to which Guarantor is or is to
become indebted.


(j)  It is solvent on the date hereof and will not become insolvent as a result
of the pledge.


(k)  It does not intend to incur, or believe in respect of the pledge of the
Pledged Collateral, that it will incur, debts that would be beyond its ability
to pay such debts as such debts mature.


(l)  The Pledged Shares are validly issued, fully paid for and nonassessable. No
options, warrants or other agreements with respect to the Pledged Shares are
outstanding. The Pledged Shares represent all of the issued and outstanding
capital stock in the Borrower. The Pledged Shares are not Excluded Property. All
share certificates, stock certificates, certificated instruments or other
instruments representing any Pledged Shares furnished by Guarantor to Agent over
time are original of such documents.

10

--------------------------------------------------------------------------------




5. Covenants of Guarantor. Guarantor hereby covenants and agrees that:


(a)  It shall pay and discharge all taxes now or hereafter imposed on it, on its
income or profits, on any of its property or upon the liens or encumbrances
provided herein prior to the date on which penalties attach thereto; provided,
however, that Guarantor shall be free to challenge the amount or validity of any
taxes by appropriate proceedings. It shall promptly pay any valid, final
judgment enforcing any such tax (subject to its right to appeal same) and cause
the same to be satisfied of record and shall also pay, or cause to be paid, when
due all valid claims for labor, material, supplies or services that, if unpaid,
could by law result in a mechanics’ lien.


(b)  It shall notify Agent promptly upon obtaining knowledge of any material
action, suit or proceeding at law or in equity by or before any government
authority, arbitral tribunal or other body pending or threatened against it or
Borrower.


(c)  It shall not (i) create, incur, assume or permit to exist any lien or
encumbrance upon any of the Pledged Collateral, except for Permitted Liens, or
(ii) directly or indirectly create, incur or suffer to exist any indebtedness
payable by Borrower (except as contemplated by the Loan Documents).


(d)  It will not (i) vote to enable or take any other action to permit the
Borrower to issue any stock or other equity securities or interests of any
nature or to issue any other securities convertible into or granting the right
to purchase or exchange for any stock or other equity securities or interests of
the Borrower or (ii) sell, assign, transfer, exchange or otherwise dispose of,
or grant any option with respect to, the Pledged Shares.


(e)  It shall not file or cause or suffer to be filed with respect to the
Borrower a voluntary petition in bankruptcy to seek relief for the Borrower
under any provision of any bankruptcy, reorganization, moratorium, delinquency,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction, whether now or subsequently in effect, or consent to the
filing of any petition against the Borrower under any such law, or consent to
the appointment of or taking possession by a custodian, receiver, conservator,
trustee, liquidator, sequestrator or similar official for the Borrower or of all
or any part of Borrower’s property, or make an assignment for the benefit of
creditors of the Borrower.


(f)  It agrees that it shall not amend, nor consent to the amendment of (x) the
Governing Agreement of either the Borrower or NCI, or (y) the Company LLC
Agreement, in each case, without the prior written consent of the Agent, which
consent shall not be unreasonably withheld, delayed or conditioned. For purposes
of the foregoing, any change in the ownership of membership interests in the
Company or other change in the Company LLC Agreement effected without the
affirmative consent or approval of Guarantor shall not be deemed an amendment of
the Company LLC Agreement.

11

--------------------------------------------------------------------------------




(g)  It shall, or shall cause NCI or some other Person to, fund any request
received from the Company for additional capital contributions to the Company
if, and to the extent that, the failure to fund such additional capital
contribution would result in NCI owning less than fifteen percent (15%) of all
of the membership interests in the Company (with it being agreed and understood
that Guarantor shall be entitled to fund, or cause NCI or some other Person to
fund, a greater portion (including all) of any such request with the purpose of
this clause (g) being to assure that NCI does not own less than fifteen percent
(15%) of all of the membership interests in the Company but not to preclude NCI
from owning a greater percentage of the membership interests in the Company).


(h)  It shall, to the maximum extent permissible by applicable law, include both
the Borrower and NCI in a consolidated income tax return of the Guarantor.


6. Further Assurances; Remedies. In furtherance of the grant of the pledge and
security interest pursuant to Section 3 hereof, Guarantor hereby agrees with
Agent as follows:


(a) Delivery and Other Perfection. Guarantor shall:


(i)  with respect to any Pledged Collateral that is a security, if such Pledged
Collateral is received by Guarantor, forthwith either (x) transfer and deliver
to Agent such security so received by Guarantor (together with the certificates
for any such security duly endorsed in blank or accompanied by undated powers of
attorney duly executed in blank authorizing Agent to transfer ownership of such
security to a third party following and during the continuation of an Event of
Default), all of which thereafter shall be held by Agent, pursuant to the terms
of this Guaranty as part of the Pledged Collateral, or (y) take such other
action as Agent shall reasonably request to duly record, enforce, grant and
perfect the lien created hereunder in such security; and


(ii) upon the reasonable request of Agent, give, execute, deliver, file and/or
record any financing statement, continuation statement, notice, instrument,
document, agreement or other papers that may be necessary or desirable to
create, preserve, perfect or validate the security interest granted pursuant
hereto or to enable Agent to exercise and enforce its rights hereunder with
respect to such pledge and security interest; and, without limiting the
generality of the foregoing, if any Pledged Collateral shall be evidenced by a
promissory note or other instrument, Guarantor shall deliver and pledge to Agent
such note or instrument duly endorsed or accompanied by duly executed
instruments of transfer or assignment, all in form and substance reasonably
satisfactory to Agent.


(b)  Other Financing Statements and Liens. Without the prior consent of Agent,
Guarantor shall not file, or authorize to be filed or to be on file, in any
jurisdiction, any financing statement or like instrument with respect to the
Pledged Collateral in which Agent is not named as the sole secured party.


(c) Preservation of Rights. Agent shall not be required to take any steps
necessary to preserve any of the rights or interests of any Person in, to or
under any of the Pledged Collateral.

12

--------------------------------------------------------------------------------




(d) Pledged Collateral.


(i)  Notwithstanding anything to the contrary herein or in the Master Loan
Agreement or the other Loan Documents, so long as no Default or Event of Default
shall have occurred and be continuing, Guarantor shall have the right to
exercise all voting and corporate rights pertaining to the Pledged Collateral
for all purposes not inconsistent with the terms of this Guaranty, the Master
Loan Agreement, the other Loan Documents or any documents referenced herein or
therein; provided that Guarantor agrees that it will not vote the Pledged
Collateral in any manner that is inconsistent with the terms of this Guaranty,
the Master Loan Agreement or the other Loan Documents


(ii)  Guarantor recognizes and agrees that, subject to the terms of this
Guaranty and applicable law, the Agent has an absolute and unconditional right
to liquidate the Pledged Collateral upon and during the continuation of an Event
of Default. Guarantor agrees not to seek any equitable or other relief to delay
or prevent Agent from exercising its right to liquidate the Pledged Collateral
upon and during the continuation of an Event of Default, subject to Agent’s
complying with the terms of this Guaranty and applicable law.


(e)  Events of Default, Etc. During the period during which an Event of Default
has occurred and is continuing:


i. Agent (to the extent of its security interest) shall have all of the rights
and remedies with respect to the Pledged Collateral of a secured party under the
UCC and such additional rights and remedies to which a secured party is entitled
under the laws in effect in any jurisdiction where any rights and remedies
hereunder may be asserted (including, without limitation, the right, to the
maximum extent permitted by law, to exercise all voting, consensual and other
powers of ownership pertaining to the Pledged Collateral as if Agent were the
sole and absolute owner thereof (and Guarantor agrees to take all such action as
may be appropriate to give effect to such right));


ii. Agent may make any reasonable compromise or settlement with respect to any
of the Pledged Collateral and may extend the time of payment, arrange for
payment in installments or otherwise modify the terms of, the sale or other
disposition of any of the Pledged Collateral;


iii. Agent may, in its name or in the name of Guarantor or otherwise, demand,
sue for, collect or receive any money or property at any time payable or
receivable on account of, or in exchange for, any of the Pledged Collateral, but
shall be under no obligation to do so; and

13

--------------------------------------------------------------------------------


 
(iv) Agent may, with respect to the Pledged Collateral or any part thereof that
shall then be or shall thereafter come into the possession, custody or control
of Agent or any of its agents, sell, lease, assign or otherwise dispose of all
or any part of such Pledged Collateral, at such place or places as is
commercially reasonable, and for cash or for credit or for future delivery
(without thereby assuming any credit risk), at public or private sale, without
demand of performance or notice of intention to effect any such disposition or
of the time or place thereof (except such notice as is required above or by
applicable statute and cannot be waived), and any Person may be the purchaser,
lessee, assignee or recipient of any or all of the Pledged Collateral so
disposed of at any public sale (or, to the extent permitted by law, at any
private sale) and thereafter hold the same absolutely free from any claim or
right of whatsoever kind, including any right or equity of redemption (statutory
or otherwise), of Guarantor, any such demand, notice and right or equity being
hereby expressly waived and released. Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the sale may be so adjourned.


Guarantor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended (the “Securities Act”), and applicable state
securities laws, Agent may be compelled, with respect to any sale of all or any
part of the Pledged Collateral that constitutes a “security” under the
Securities Act, to limit purchasers to those who will agree, among other things,
to acquire such Pledged Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. Guarantor acknowledges that
any such private sale may be at prices and on terms less favorable to Agent than
those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any such Pledged Collateral for the period of time necessary to
permit the respective issuer thereof to register it for public sale.
 
(f) Removals, Etc. Without at least thirty (30) days’ prior written notice to
Agent, Guarantor shall not either (i) change the name under which it does
business from the name shown on the signature pages hereto or (ii) change its
state of incorporation.


(g)  Private Sale. Agent shall not incur any liability as a result of the sale
of the Pledged Collateral, or any part thereof, at any private sale pursuant to
Section 6(e) hereof conducted in good faith and otherwise in compliance with
applicable law. Guarantor hereby waives any claims against Agent by reason of
the fact that the price at which the Pledged Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale or was less than the aggregate amount of the Obligations.

14

--------------------------------------------------------------------------------




(h)  Attorney-in-Fact. Agent is hereby appointed the attorney-in-fact of
Guarantor for the purpose of carrying out the provisions of this Section 6
during the period during which an Event of Default has occurred and is
continuing. Upon the occurrence and during the continuance of any Event of
Default, Agent may take any action and execute any instruments that Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, so long as Agent shall be entitled
under this Section 6 to make collections in respect of the Pledged Collateral,
Agent shall have the right and power to receive, endorse and collect all checks
made payable to the order of Guarantor representing any dividend, payment or
other distribution in respect of the Pledged Collateral or any part thereof and
to give full discharge for the same.


(i) Termination. When all of the Obligations shall have been satisfied by
payment in full, this Guaranty shall terminate and Agent shall forthwith cause
to be assigned, transferred and delivered, against receipt but without any
recourse, warranty or representation whatsoever, any remaining Pledged
Collateral and money received in respect thereof, to or on the order of
Guarantor; provided, however, that Guarantor’s obligations under Sections 20 and
21 shall survive any such termination.


(j)  Expenses. Guarantor agrees to pay all reasonable out-of-pocket expenses
(including reasonable expenses for legal services of every kind) of or incident
to the enforcement of any of the provisions of this Guaranty, or performance by
Agent of any obligations of Guarantor in respect of the Pledged Collateral that
Guarantor has (for a period of at least five (5) Business Days after receipt of
written request from Agent that the same be performed by Guarantor) failed or
refused to perform, or (after occurrence and during the continuation of an Event
of Default) any actual or attempted sale, or any exchange, enforcement,
collection, compromise or settlement in respect of any of the Pledged
Collateral, and (after occurrence and during the continuation of an Event of
Default) for the care of the Pledged Collateral and defending or asserting
rights and claims of Agent in respect thereof, by litigation or otherwise.


(k)  Further Assurances. Guarantor agrees to, from time to time upon the
reasonable request of Agent, execute and deliver such further documents and do
such other acts and things as such Agent may reasonably request in order to
effectuate the purposes of this Guaranty.


7. Right of Set-off. Upon the occurrence and during the continuation of any
Event of Default, Guarantor hereby irrevocably authorizes Agent at any time and
from time to time without notice to Guarantor, any such notice being expressly
waived by Guarantor, to set-off and appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by Agent to or for the credit or the account of Guarantor, or any
part thereof in such amounts as Agent may elect, against and on account of the
obligations and liabilities of Guarantor to Agent hereunder, in any currency,
whether arising hereunder or under any Loan Document, as Agent may elect,
whether or not Agent has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. Agent shall
notify Guarantor promptly of any such set-off and the application made by Agent;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of Agent under this Section 7 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that Agent may have.

15

--------------------------------------------------------------------------------




8. No Subrogation. Notwithstanding any payment or payments made by Guarantor
hereunder or any set-off or application of funds of Guarantor by Agent, unless
and until the Obligations are paid in full, Guarantor shall not be (i) entitled
to payment of any Indebtedness owing by Borrower to Guarantor except for (A)
Indebtedness owing by the Borrower to Guarantor that will be paid on the Closing
Date and (B) any reimbursement for income taxes, audit fees and allocated
overhead expenses at the times and in the amounts set forth in Section 2.5 of
the Master Loan Agreement, or (ii) subrogated to any of the rights of Agent
against the Borrower or any other guarantor or any collateral security or
guarantee or right of offset held by Agent for the payment of the Obligations.
In addition, Guarantor shall not (unless and until the Obligations are paid in
full) seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other guarantor in respect of payments made by Guarantor
hereunder. If any amount shall be paid to Guarantor on account of such
Indebtedness or subrogation rights at any time when all of the Obligations shall
not have been paid and satisfied in full, such amount shall be held by Guarantor
in trust for Agent, segregated from other funds of Guarantor and shall,
forthwith upon receipt by Guarantor, be turned over to Agent in the exact form
received by Guarantor (duly indorsed by Guarantor to Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
Agent may determine.


9. Amendments, Etc. with Respect to the Obligations. Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against Guarantor and without notice to or further assent by Guarantor, any
demand for payment of any of the Obligations made by Agent may be rescinded by
Agent and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee Therefore or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, terminated, waived, surrendered or released by Agent,
and the Master Loan Agreement and any other Loan Documents may (subject to the
terms and conditions thereof) be amended, modified, supplemented or terminated,
in whole or in part, as Agent may deem advisable from time to time, and (subject
to the terms and conditions of any relevant agreement related thereto) any
collateral security, guarantee or right of offset at any time held by Agent for
the payment of the Obligations may be sold, exchanged, waived, surrendered or
released. Agent shall not have any obligation to protect, secure, perfect or
insure any lien at any time held by it as security for the Obligations or for
this Guaranty or any property subject thereto. When making any demand hereunder
against Guarantor, Agent may, but shall be under no obligation to, make a
similar demand on the Borrower or any other guarantor, and any failure by Agent
to make any such demand or to collect any payments from the Borrower or any such
other guarantor or any release of such other guarantor shall not relieve
Guarantor of its obligations or liabilities hereunder and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
Agent against Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

16

--------------------------------------------------------------------------------


 
10. Waiver of Rights. Except as otherwise expressly provided herein, Guarantor
waives any and all notice of any kind, including, without limitation, notice of
the creation, renewal, extension or accrual of any of the Obligations, and
notice of or proof of reliance by Agent upon this Guaranty or acceptance of this
Guaranty; the Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this Guaranty; and all dealings between the Borrower and
Guarantor, on the one hand, and Agent, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon the Borrower or Guarantor with
respect to the Obligations. In addition, Guarantor waives any requirement that
Agent exhaust any right, power, remedy or proceeding against the Borrower.


11. Guaranty Absolute and Unconditional. Guarantor understands and agrees that
this Guaranty shall be construed as a continuing, absolute and unconditional
guarantee of the full and punctual payment and performance by the Borrower of
the Borrower Obligations and not of their collectibility only and is in no way
conditioned upon any requirement that Agent first attempt to collect any of the
Borrower Obligations from the Borrower, without regard to (a) the validity,
regularity or enforceability of the Master Loan Agreement or any other Loan
Documents, any of the Borrower Obligations or any other collateral security
therefore or guarantee or right of offset with respect thereto at any time or
from time to time held by Agent, (b) any defense, set-off, deduction, abatement,
recoupment, reduction or counterclaim (other than a defense of payment or
performance) that may at any time be available to or be asserted by the Borrower
against Agent, or (c) any other circumstance whatsoever (with or without notice
to or knowledge of the Borrower or Guarantor) that constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower from
the Borrower Obligations, or of Guarantor from this Guaranty, in bankruptcy or
in any other instance. When pursuing its rights and remedies hereunder against
Guarantor, Agent may, but shall be under no obligation to, pursue such rights,
powers, privileges and remedies as it may have against the Borrower or any other
Person or against the Pledged Collateral or any other collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by Agent to pursue such other rights or remedies or to
collect any payments from the Borrower or any such other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower or any such other Person or any such
collateral security, guarantee or right of offset, shall not relieve Guarantor
of any liability hereunder, and shall not impair or affect the rights, powers,
privileges and remedies, whether express, implied or available as a matter of
law or equity, of Agent against Guarantor. This Guaranty shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon Guarantor, and shall inure to the benefit of Agent, until all the
Borrower Obligations and the obligations of Guarantor under this Guaranty shall
have been satisfied by performance and payment in full.


17

--------------------------------------------------------------------------------


 
12. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Agent upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or Guarantor or any substantial part of its property,
or otherwise, all as though such payments had not been made.


13. Payments. Guarantor hereby guarantees that payments hereunder will be paid
to Agent without deduction, abatement, recoupment, reduction, set-off or
counterclaim, in U.S. Dollars and in accordance with the wiring instructions of
Agent.


14. Notices. Except as provided herein, all notices, requests and other
communications required or permitted by this Guaranty (including, without
limitation, any modifications of, or waivers, requests or consents under, this
Guaranty) shall be in writing and shall be effective and deemed delivered only
when received by the party to which it is sent to the intended recipient at the
“Address for Notices” specified on the signature page hereto; or, as to any
party, at such other address as shall be designated by such party in a written
notice to the other party; provided, however, that a facsimile transmission
shall be deemed to be received when transmitted so long as the transmitting
machine has provided an electronic confirmation (without error message) of such
transmission and notices being sent by first class mail, postage prepaid, shall
be deemed to be received five (5) Business Days following the mailing thereof.


15. Severability. If any of the provisions of this Guaranty shall be held
invalid or unenforceable, this Guaranty shall be construed as if not containing
such provisions, and the rights and obligations of the parties hereto shall be
construed and enforced accordingly.


16. Integration. This Guaranty represents the agreement of Guarantor and Agent
with respect to the subject matter hereof, and there are no promises or
representations by either party relative to the subject matter hereof not
reflected herein.


17. Amendments in Writing; No Waiver; Cumulative Remedies.


(a) None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
Guarantor and Agent; provided that any provision of this Guaranty may be waived
in writing by Agent.


(b) Neither party shall be deemed by any act (except by a written instrument
pursuant to Section 17(a) hereof), delay, indulgence, omission or otherwise to
have waived any right, power, privilege or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of either party, any right, power, remedy or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power, remedy or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any either party of any right, power, privilege or remedy hereunder
on any one occasion shall not be construed as a bar to any right, power,
privilege or remedy that such party would otherwise have on any future occasion.


18

--------------------------------------------------------------------------------


 
        (c) The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.


18. Section Headings. The section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.


19. Successors and Assigns. This Guaranty shall be binding upon the successors
and permitted assigns of the parties hereto and shall inure to the benefit of
the parties hereto and their successors and assigns. This Guaranty may not be
assigned by Guarantor without the express written consent of Agent in its sole
discretion, and any attempt to assign or transfer this Guaranty without such
consent shall be null and void and of no effect whatsoever.


20. Governing Law. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).


21. Waiver Of Jury Trial; Consent To Jurisdiction And Venue; Service Of Process.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY CONSENTS, ON BEHALF OF ITSELF AND ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY. EACH OF THE
PARTIES HERETO HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION SUCH PARTY MAY HAVE
TO, NON-EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF
NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE LOAN
DOCUMENTS. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE
OF A SUMMONS AND COMPLAINT AND OTHER PROCESS IN ANY ACTION, CLAIM OR PROCEEDING
BROUGHT BY THE OTHER PARTY IN CONNECTION WITH THIS GUARANTY OR THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS, ON BEHALF OF ITSELF OR ITS PROPERTY, TO SUCH
PARTY’S ADDRESS SET FORTH UNDER ITS SIGNATURE BELOW OR SUCH OTHER ADDRESS AS
SUCH PARTY SHALL HAVE PROVIDED IN WRITING TO THE OTHER PARTY. NOTHING IN THIS
SECTION 21 SHALL AFFECT THE RIGHT OF EITHER PARTY HERETO TO (I) SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, OR (II) BRING ANY
ACTION OR PROCEEDING AGAINST THE OTHER PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY OTHER JURISDICTIONS.


19

--------------------------------------------------------------------------------


 
22. Security Agreement. This Guaranty shall constitute a “security agreement”
within the meaning of the UCC. Guarantor, by executing and delivering this
Guaranty, has granted and hereby grants to Agent, as security for Guarantor’s
performance, a security interest in the Pledged Collateral that may be subject
to the UCC.


23. Other Liens. Notwithstanding anything to the contrary contained herein,
liens previously granted by Guarantor in favor of Agent or future liens that are
granted by Guarantor in favor of Agent will not constitute a breach of this
Guaranty.


24. Agents. Agent may employ agents and attorneys-in-fact in connection
herewith.


25. Counterparts. This Guaranty may be executed in any number of counterparts,
all of which when taken together shall constitute one and the same instrument,
and either of the parties hereto may execute this Guaranty by signing any such
counterpart.


[Signature page to follow]
 
20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Guaranty And Pledge
Agreement to be duly executed and delivered as of the day and year first above
written.


iDNA, INC.
   
By:
 
Name: Robert V. Cuddihy, Jr.
Title: Treasurer
 
Address for Notices:
415 Madison Avenue, 7th Floor
New York, New York 10017
Attention: Mr. Robert V. Cuddihy, Jr.
Facsimile: (212) 644-7070
   
SILAR ADVISORS, L.P.
By:   Leeds Holdings, LLC,
      its general partner
 

By:
 
Name: Robert L. Leeds
Title: Chief Executive Officer
 
Address for Notices:
333 Seventh Avenue, 3rd Floor
New York, New York 10001
Attention: Mr. Robert Leeds
Facsimile: (212) 601-4919



21

--------------------------------------------------------------------------------

